This case was here before — Pasquotank County v. Surety Co.,201 N.C. 325.
The following judgment was rendered by the court below: "This cause coming on to be heard, and it appearing to the court that the opinion of the Supreme Court affirming the judgment heretofore rendered has been certified to this court and been on file for more than ten days prior to *Page 285 
this term; and it further appearing from said opinion that the plaintiffs are entitled to the possession of the notes and securities referred to in the judgment in this case as collateral security for the full amount of the indebtedness herein adjudged against the defendant administrator in the sum of $59,811.81, with interest thereon from 9 April, 1929, and to have the receivership heretofore ordered in this cause discharged and terminated; and it further appearing that the defendants herein have requested the court to continue the receivership; it is now, therefore, ordered that this cause be retained and the receivership continued for further orders and that said receivers continue to make diligent effort to collect said securities, reporting their progress from time to time to this court. It is further ordered that all collections shall be turned over in toto to the plaintiffs until the amount of same plus the recovery heretofore obtained against the bonds shall be equal to the full amount of the indebtedness adjudged against the administrator. The plaintiffs will recover against thedefendants the costs of the receivership from this day forward, and the costs in this action to be taxed by the clerk."
We think that so much of the judgment that the plaintiff recover against the defendants "costs of the receivership from this day forward" premature and should be stricken out. To this extent there is error in the judgment.
Error.